ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_01_EN.txt. 34

SEPARATE OPINION OF JUDGE KOROMA

Jurisprudence on revision scant — Revision is essentially a matter of deter-
mining what Court should do in the light of fresh facts or arguments — Need to
elucidate Article 61 and jurisprudence on revision — Revision not to be viewed
as a legal challenge to earlter legal conclusion reached by Court on the basis of
facts known at the time but a factual challenge — Arguments of Federal Repub-
lic of Yugoslavia and Bosnia and Herzegovina — New facts fundamental to
Article 61 of Statute — Difficulties with findings of Court — Distinction
between “facts” and “consequences” — Federal Republic of Yugaslavia’s admis-
ston to United Nations on 1 November 2000 a “new fact” from which certain
consequences flow — Other possible grounds of jurisdiction

1 It is rare that an application for revision of a judgment comes
before the Court, hence the jurisprudence in this area 1s rather scant See,
however, Application for Revision and Interpretation of the Judgment of
24 February 1982 in the Case concerning the Continental Shelf (Tunisia/
Libyan Arab Jamahiriya) (Tunisia v Libyan Arab Jamahiriya), Judg-
ment, IC J Reports 1985 It 1s therefore important that whilst endeav-
ourimg to uphold the mtegrity of 1ts decisions, the Court should clarify
the meaning of Article 61 of the Statute, governing the request for revi-
sion, as well as 1ts Jurisprudence in this area on those few occasions when
the opportunity arises

2 The revision procedure stipulated tn Article 61 raises the question as
to what the Court ought to do in the light of fresh evidence or fresh argu-
ments which have been discovered or have emerged since 1ts decision in
the specific case In other words, the Court is called upon to reconsider a
matter which it has already decided in the light of fresh facts or argu-
ments, if these prove of such importance or of such decisive nature that,
had the Court known of them, it would have reached a different decision
or a different conclusion Revision presupposes that the fact must have
existed prior to the Judgment, even though discovered subsequently, and
that the lack of knowledge was not due to negligence The revision pro-
cedure 1s thus essentially about newly discovered facts or arguments and
not a legal challenge, as such, to the concluston reached earlier by the
Court based on the facts as then known, although the outcome of the
challenge may have an effect on the Judgment

3 In its 1996 Judgment, the Court found that it had jurisdiction in the
case of the Application presented by Bosnia and Herzegovina on the basis

31
 

35 APPLICATION FOR REVISION (SEP OP KOROMA)

of Article IX of the Convention on the Prevention and Punishment of the
Crime of Genocide (the “Genocide Convention”) The Court’s finding was
based on the fact that the Federal Republic of Yugoslavia (FRY) had on
22 April 1992 formally declared that it remained bound by those treaties to
which the former Socialist Federal Republic of Yugoslavia (SFRY) was
party The Court also found that the FRY had not demed that it was a
party to the Genocide Convention Thus, the Court reached the conclusion
that the FRY was a party to that Convention on 20 March 1993, the date
on which Bosnia and Herzegovina filed its Application The Court simi-
larly found that Bosmia and Herzegovina was also a party to the Genocide
Convention by virtue of the deposit of a notice of succession to the Con-
vention with the United Nations Secretary-General on 29 December 1992
4 In its Application, Yugoslavia contends that the decision of the
General Assembly on 1 November 2000 to admit the FRY as a new
Member of the United Nations 1s a “new fact” and that what occurred on
1 November 2000 is a fact of such a nature “as to be a decisive factor
regarding the question of jurisdiction ratione personae over the FRY”
(Application of Yugoslavia, p 38, para 23) Yugoslavia maintains that

“Since membership in the United Nations, combined with the
status of a party to the Statute and to the Genocide Convention
represent the only basis on which jurisdiction over the FRY was
assumed the disappearance of this assumption and the proof of
the disappearance of this assumption are clearly of such a nature to
be a decisive factor regarding jurisdiction over the FRY — and
require a revision of the Judgment of 11 July 1996 ” (Jbid )

5 Yugoslavia also submits that “jurisdiction over the FRY could not
have been asserted without United Nations membership and without the
FRY being a State party to the Statute and to the Genocide Convention
at the time of the 11 July 1996 Judgment” (ibid ) It also points out
“Since the 11 July 1996 Judgment based jurisdiction on one ground
(Article IX of the Genocide Convention), new facts which show that
the FRY was not and could not have been bound by Article IX of this
Convention, are decisive ” (Ibid ) Yugoslavia concludes that the assump-
tion of 1ts continued membership in the United Nations and its continued
status as party to the Statute of the Court and to the Genocide Convention
was critical, because there was no other assumption which could justify
jurisdiction over it ratione personae (ibid , p 50, para 32)

6 Yugoslavia also notes that “[alccording to Article XI of the Geno-
cide Convention, it 1s only open to Members of the United Nations, or to
non-Member States to which an invitation to sign or accede has been
addressed by the General Assembly” (ibid , p 8, para 3 (c)) Yugoslavia
therefore states that 1t could not have become a party to the Genocide
Convention without being a Member of the United Nations, or without

32
36 APPLICATION FOR REVISION {SEP OP KOROMA)

having received a special invitation of the General Assembly (Application
of Yugoslavia, p 48, para 31).

7 For its part, Bosnia and Herzegovina claims that whatever might
have been the legal status of Yugoslavia at the time the Judgment was
made, that State was, and still 1s, bound by 1ts own statements In this
regard, Bosnia and Herzegovina refers to “a number of unambiguous
declarations by which Yugoslavia admitted that 1t was a Member of the
United Nations and a party to the Genocide Convention” (Written
Observations of Bosnia and Herzegovina, p 35, para 49) Furthermore,
Bosnia and Herzegovina argues that the Court and Bosnia and Herze-
govina itself have placed reliance on Yugoslavia‘s assertions and that
Yugoslavia is therefore estopped from taking up an inconsistent position
vis-à-vis its previous declarations

8 According to the jurisprudence, and as stated above, the discovery
of new facts is a strict condition on the availability of revision This con-
dition 1s also fundamental to the decision on the Application, whether the
admussion of the FRY to membership of the United Nations which took
place on 1 November 2000 1s a newly discovered fact within the meaning
of Article 61 of the Statute, which fact must have existed, but been
unknown, at the time of the Judgment

9 It is against this background that I have difficulty with some con-
clusions reached in the Judgment One such difficulty 1s that the Court,
without defining what in its opimon will be considered a “new” fact
within the meaning of Article 61, stated that if the fact occurred several
years after a judgment, this 1s not a new fact within the meaning of Ar-
ticle 61, irrespective of its legal consequences Although this as a position
of law is correct as far as 1t goes, the issue the Court has to determine
involves the question as to whether or not Yugoslavia was a Member of
the United Nations before 1 November 2000 The Court itself had earher
acknowledged in its Judgment in 1996, that the FRY’s status regarding
United Nations membership was not free from “legal difficulties”
Accordingly, to dismiss the FRY’s admission to membership of the
United Nations in November 2000 and tts legal consequences as simply a
fact occurring several years after the Judgment is a distortion and too
superficial That General Assembly resolution 55/12 of 1 November 2000
led to the FRY’s membership of the United Nations 1s not only a fact or
an event but this fact or event had certain consequences It 1s to be
recalled that the Court relied for the basis of its Judgment m 1996 on the
FRY’s declaration of 22 April 1992 that it remained bound by those trea-
ties to which the former Socialist Federal Republic of Yugoslavia had
been a party, and the Court assumed for this purpose that the FRY was
a Member of the United Nations Unless such assumption was made, the
FRY’s declaration alone should not and could not legally have been suf-
ficient to serve as a basis for recognition of the FRY as a party to the
Genocide Convention — the sole basis on which the Court founded its

33
37 APPLICATION FOR REVISION (SEP OP KOROMA)

jurisdiction Accordingly, the FRY’s admission to membership of the
United Nations on 1 November 2000 suggests that it was not a Member
of the United Nations in 1996 and thus was not a party to the Genocide
Convention, therefore, the basis of the Court’s jurisdiction no longer
exists Unfortunately, the Court chose not to address these critical issues,
which were raised in the Application and in the hearings, but rather
stated that the consequences which the FRY sought to draw from the
facts which occurred in 2000, even if established, “cannot be regarded as
facts within the meaning of Article 61” (Judgment, para 69) Far from
the consequences not being established, 1t was because of the FRY’s
admission to membership of the United Nations that it acceded to the
Genocide Convention in March 2001, after having received a letter from
the Legal Counsel of the United Nations asking it to undertake any
necessary treaty formalities in 1ts capacity as successor State In the face of
all this, the Court felt able to conclude that “it has not been established
that the request of the FRY 1s based upon the discovery of ‘some fact’
which was ‘when the Judgment was given, unknown to the Court and
also to the Party claiming revision’” (Judgment, para 72), and did so
notwithstanding the fact that the Court had earlier noted that the diffi-
culties which arose regarding the FRY’s status between the adoption of
General Assembly resolution 47/1 and 1ts admission to the United Nations
on 1 November 2000 resulted from the fact that, while the FRY’s claim
to continue the international legal personality of the former Yugoslavia
was not “generally accepted”, the precise consequences of this situation
were determined on a case-by-case basis The Court went on to say that

“To ‘terminate the situation created by resolution 47/1’, the FRY had to
submit a request for admission to the United Nations as had been done
by the other Republics composing the SFRY ” (Judgment, para 70,
emphasis added ) The Court stated that all these elements had been
known to it but that what it had not known in July 1996 was when the
FRY would apply for membership m the United Nations and when that
application would be accepted, thus terminating the situation created by
General Assembly resolution 47/1 To say the least, not only 1s there an
inconsistency in this position, but the legal implication 1s inescapable and
seriously affects the present Judgment In the first place, the Court 1s not
in a position to say, as it has imphed, that had the FRY submitted a
request for membership this would have been automatically approved,
for as the Court has said, the consequences of the FRY’s situation were
determined on a case-by-case basis, further, given the climate which then
existed, there could have been no certainty about the outcome The Secu-
rity Council in resolution 777 (1992) had considered that

34
38 APPLICATION FOR REVISION (SEP OP KOROMA)

“the Federal Republic of Yugoslavia (Serbia and Montenegro) can-
not continue automatically the membership of the former Socialist
Federal Republic of Yugoslavia in the United Nations, and there-
fore recommends to the General Assembly that it decide that the
Federal Republic of Yugoslavia (Serbia and Montenegro) should
apply for membership in the United Nations  ”.

The proposition that the outcome of such application was known 1s
highly debatable, to say the least On the other hand, it 1s incontestable
that, as the FRY stated im 1ts Application, “[t]he admission of the FRY
to the United Nations as a new Member clears ambiguities and sheds a
different light on the issue of the membership of the FRY in the Umted
Nations, in the Statute and in the Genocide Convention” (Application of
Yugoslavia, p 38, para 23)

10 Granted that the issues raised by this case are not easy of solution,
but I fear that the answers provided beg the question and cannot with-
stand scrutmy In this regard the appraisal of Article 61 and 1ts applica-
tion to this case leave much to be desired, hence my doubts and mis-
givings as far as the Judgment is concerned

11 In my view, when an application for revision 1s submitted under
Article 61 and where fresh facts have emerged and are of such impor-
tance as to warrant revising the earlier decision or conclusion, the Court
should be willing to carry out such a procedure. Such an application 1s
not to be regarded as impugning the Court’s earher legal decision as
such, as that decision was based on the facts as then known I am of the
view that the admission of the FRY to membership of the United
Nations in November 2000 does have legal implications for the Judgment
reached by the Court on this matter in July 1996

12 In my opinion, the Court’s jurisdiction could have been founded
on more legally secure grounds

(Signed) Abdul G Koroma

35
